UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________________

DELVILLE BENNETT,

                              Plaintiff,
                                                              9:17-CV-0849
v.                                                            (GTS/CFH)

THOMAS A. JIGUERE, Officer, Franklin Corr. Fac.; and
ROBERT J. McGRATH, Officer, Franklin Corr. Fac.,

                        Defendants.
_______________________________________________

APPEARANCES:                                          OF COUNSEL:

DELVILLE BENNETT
  Plaintiff, Pro Se
c/o Bobo Bergen House
1173 Bergen Street
Brooklyn, New York 11213

HON. LETITIA A. JAMES                                 ERIK BOULE PISONNAULT, ESQ.
Attorney General for the State of New York            Assistant Attorney General
  Counsel for Defendants
26 Liberty Street
New York, New York 10005

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se prisoner civil rights action filed by Delville

Bennett (“Plaintiff”) against Thomas A. Jiguere (“Defendant Jiguere”) and Robert J. McGrath

(“Defendant McGrath”), are (1) Defendant McGrath’s motion for summary judgment, and (2)

United States Magistrate Judge Christian F. Hummel’s Report-Recommendation recommending

that Defendant McGrath's motion be granted in its entirety and that Plaintiff’s claims against

Defendant McGrath be dismissed. (Dkt. Nos. 65, 74.) None of the parties have filed an
objection to the Report-Recommendation, and the deadline by which to do so has expired. (See

generally Docket Sheet.) After carefully reviewing the relevant papers herein, including

Magistrate Judge Hummel’s thorough Report-Recommendation, the Court can find no clear-error

in the Report-Recommendation.1 Magistrate Judge Hummel employed the proper standards,

accurately recited the facts, and reasonably applied the law to those facts. As a result, the

Report-Recommendation is accepted and adopted in its entirety for the reasons set forth therein,

Defendant McGrath’s motion for summary judgment is granted in its entirety, and Plaintiff’s

claims against Defendant McGrath are dismissed.

       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Hummel’s Report-Recommendation (Dkt. No. 74) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that Defendant McGrath’s motion for summary judgment (Dkt. No. 65) is

GRANTED; and it is further

       ORDERED that those of Plaintiff’s claims in his Second Amended Complaint (Dkt. No.

26) that are asserted against Defendant McGrath are DISMISSED with prejudice, and the Clerk

of the Court shall TERMINATE Robert J. McGrath as a Defendant in this action.




       1
                 When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only satisfy
itself that there is no clear error on the face of the record in order to accept the recommendation.”
Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1 (S.D.N.Y. July 31, 1995)
(Sotomayor, J.) (“I am permitted to adopt those sections of [a magistrate judge’s] report to which
no specific objection is made, so long as those sections are not facially erroneous.”) (internal
quotation marks omitted).

                                                  2
Dated: February 21, 2020
       Syracuse, New York




                            3
